Citation Nr: 0803992
Decision Date: 02/04/08	Archive Date: 03/27/08

Citation Nr: 0803992	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  95-01 316	)	DATE FEB 04 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.   


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied the benefit sought on 
appeal.  In a September 2002 decision, the Board denied the 
veteran's claim.                 

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the parties submitted a Joint Motion to Vacate 
the Board Decision and to Remand for Readjudication.  By a 
June 2003 Order, the Court granted the parties' joint motion, 
vacated the Board's September 2002 decision, and remanded the 
case to the Board for readjudication of the claim consistent 
with the considerations discussed in the joint motion.  

In an April 2004 decision, the Board remanded this case for 
additional development.  By an April 2005 decision, the Board 
denied the veteran's claim for section 1151 compensation.  
The veteran then appealed the Board's April 2005 decision to 
the Court.  In an August 2007 memorandum decision, the Court 
reversed the Board's April 2005 decision and remanded the 
case for action consistent with the Court's decision.  A 
September 2007 Court order entered that judgment.        


VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).        

In this case, the Board issued a decision on April 6, 2005, 
which denied the veteran's claim for section 1151 
compensation.  The veteran appealed the Board's decision to 
the Court, and in an August 2007 memorandum decision, the 
Court reversed the Board's April 2005 decision and remanded 
the case to the Board.  However, the Board notes that the 
Court did not actually vacate the Board's decision.  
Nevertheless, the Board considers vacatur of the April 6, 
2005, Board decision inherent to the August 2007 Court 
memorandum decision.     

Accordingly, the April 6, 2005, Board decision addressing the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a total laryngectomy, left modified radical 
neck dissection and right modified radical neck dissection, 
performed on June 18, 1999, is vacated.  A new decision is 
being simultaneously rendered on that matter, and that 
decision will be entered as if the April 6, 2005, Board 
decision had never been issued.   


ORDER

The April 6, 2005, Board decision is vacated.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0510038	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.


REPRESENTATION

Appellant represented by:	Kathleen S. Pirri, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefit sought on 
appeal.  In September 2002, the Board denied the veteran's 
claim.  

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the parties submitted a Joint Motion to Vacate 
the BVA Decision and to Remand for Readjudication.  The joint 
motion noted that a remand was necessary because the Board 
had failed to discuss any medical evidence supporting its 
finding that the June 1999 surgical procedure did not result 
in additional disability that was the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing the medical 
treatment; did not address a VA physician's finding that the 
veteran had limitation of the left shoulder motion as a 
result of the surgery; and did not attempt to obtain a 
medical opinion assessing the veteran's residual disabilities 
and addressing which residuals were, or were not, reasonably 
foreseeable as a result of the surgery.  

In a June 2003 order, the Court granted the parties' joint 
motion, vacated the Board's September 2002 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
joint motion.  

In April 2004, the Board remanded the case for additional 
development.  VA examiners conducted examinations in 
September 2004.  In a December 2004 supplemental statement of 
the case (SSOC), the RO denied the appellant's claim.

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of this case has been completed.

2.  The record does not contain a consent form signed by the 
veteran for the surgical procedure performed on June 18, 
1999, and the veteran maintains that he never signed such a 
form, nor consented to the type of surgery that was 
performed.

3.  The VA medical records on file reflect that multiple 
clinicians affirmed immediately prior to the veteran's June 
18, 1999, surgery that he was informed about the full nature 
and consequences of this procedure, that he had consented to 
the procedure, and that a signed consent form was of record 
at that time.

4.  The record does not show that the June 18, 1999, surgical 
procedure resulted in an additional disability to the veteran 
that was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing this medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(2003), and 3.358(a) as amended at 69 Fed. Reg. 46426-46435 
(August 3, 2004), codified at 38 C.F.R. § 3.361 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the January 2000 rating decision 
on appeal, the April 2000 statement of the case (SOC), and 
various SSOCs, including the most recent dated in December 
2004, adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

A VCAA notice letter dated in June 2004 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The June 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The are new regulations implementing 38 U.S.C.A. § 1151. 
These became effective September 2004. See 66 Fed. Reg. 
46426-46434 (Aug. 3, 2004) (to be codified at 38 C.F.R. § 
3.361 et seq.). While the veteran has not been informed of 
these regulations, they essentially detail the statute. As 
such, further development is not indicated. There is no new 
standard provided, other than that for which notice has been 
given. As such, the Board can proceed without prejudice to 
the veteran.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all available post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examinations with regard to his 
current claim in September 2004, which included  medical 
opinions addressing the questions at hand.  The Board finds 
that the relevant medical evidence of record, to include the 
reports of these VA examinations, contains sufficient detail 
to make a decision on the veteran's claim.  Thus, there is no 
duty to seek any additional medical opinion with regard to 
his claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has offered contentions during a July 2002 
hearing before the undersigned Veterans Law Judge and in 
various statements.  The Board will address his contentions 
together for the sake of clarity.  The veteran maintains that 
he never signed a consent form for the June 18, 1999, 
surgical procedure.  He acknowledged that he did consent to a 
procedure performed on June 11, 1999, but that he never 
signed such a form for June 18, 1999, and that he would never 
have consented to such an extensive a procedure as was 
performed on June 18, 1999.  In addition, he testified that 
he thought that the June 18, 1999, procedure would be the 
same as the one performed on June 11, 1999, and that he then 
planned to take his biopsies and get another opinion about 
his treatment options.  

The veteran has identified the additional disorders 
purportedly resulting from the June 18, 1999, surgery as a 
knot on the left side of the face (that covers the jaw); 
swelling and choking of the throat; severance of a nerve of 
the right arm; bilateral visual impairment of blurring; 
headaches (temples, forehead, back of head); blood clot in 
the jugular vein; dizziness with blackouts; weakness in the 
legs, knees, and feet; and limitation of motion of the left 
shoulder.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The medical evidence on file reflects that the veteran sought 
treatment in April 1999 for complaints of a sore throat, 
hoarseness, headaches, productive cough, dark blood noted in 
his phlegm, and weight loss.  It was also noted that the 
right side of his neck had been swollen for the past 2 
months.  Records from later that month reflect that it was 
believed his symptoms were caused by the growth in his 
throat, and that laryngeal cancer was suspected.  It was 
stated that observation would not be useful, and that 
treatment should include diagnostic studies and treatment.  
Moreover, it was stated that, with the fixation of the right 
cord and presence of cervical adenopathy, the veteran was 
staged at least "T3N2A," and that he would be a poor 
radiation therapy or chemotherapy candidate.  The best 
prognosis was believed to be a surgical excision and probable 
post-operative radiation therapy.  Further, the veteran was 
informed that due to the advanced stage of his primary tumor, 
he might require a tracheotomy for airway establishment "and 
or not tolerate" extubation from a general anesthesia; that 
would be required for direct laryngoscopy.  It was stated 
that a tracheotomy separate from a laryngectomy could 
increase local failure chances and was not recommended.  
However, it was noted that the veteran was still thinking 
about his options.

Subsequent records dated June 11, 1999, note that the veteran 
had refused the original offer of a tracheotomy with direct 
laryngoscopy and biopsy, and that he returned 2 days prior to 
his current admission complaining of severe odonophasia, 
dysphasia, weight loss, and mild difficulty breathing.  He 
was admitted and initially refused tracheotomy and biopsy of 
laryngeal lesion, but he decided to have this procedure on 
June 11, 1999.  It was noted that all of the risks and 
benefits of this procedure were discussed with the veteran, 
and that he wished to proceed.  Also on file is a consent 
form signed by the veteran, and dated June 11, 1999.  This 
form reflects that the operation or procedure was identified 
as awake tracheotomy, direct laryngoscopy, esomagoscopy, and 
biopsy; that the nature and purpose of this procedure was to 
establish airway, evaluate lesion, and take biopsies.  A 
counseling physician stated that he counseled the veteran as 
to the nature of the procedure, as well as the attendant 
risks, and provided a list thereof.  The veteran asserted 
that he understood the proposed procedure, attendant risks, 
expected results, and that he requested such procedure be 
performed.

VA medical records dated June 15, 1999, note that the 
preliminary pathology had revealed a "T4N2B" lesion, and that 
the veteran was advised that the treatment for this lesion 
would be total laryngectomy, bilateral neck dissections with 
post-op radiation therapy.  The veteran was seen later that 
day by a speech/language pathologist for pre-op total 
laryngectomy counseling, and that he had been referred by Dr. 
K. of the ENT clinic.  It was noted that the veteran had been 
diagnosed with large laryngeal and supraglottic basosquamous 
cell carcinoma; that the planned treatment was surgery 
followed by radiation therapy; that he was fully informed of 
this diagnosis by his physicians, and exhibited his 
understanding of this information by explaining it to the 
speech/language pathologist; that his counseling included a 
discussion of post-surgery changes, and a video of men and 
women who were post total laryngectomy.  Follow-up records 
from June 17 note that the veteran had read all the 
literature provided, and did not have any additional 
questions at that time.

A June 16, 1999, VA social work note signed by Dr. G. stated, 
in part, that the consent was signed by the veteran and on 
his chart.

A VA medical record dated the morning of June 17, 1999, notes 
that the veteran was seen at bedside; reported that he was 
unable to swallow either liquids or solid foods; that when 
options for placement of feeding tube were discussed, the 
veteran stated that he would agree to this if necessary; and 
that when asked about plan for surgery, the veteran stated 
that he was refusing surgery.  Diagnosis was laryngeal cancer 
with mets, status-post tracheostomy, total laryngectomy 
planned with bilateral neck dissection.  Additional records, 
also dated June 17, 1999, and signed by Dr. J., notes that 
the veteran's case had been reviewed by the Head/Neck Tumor 
Board, and that total laryngectomy, neck dissections, and 
post-operative radiation therapy had been recommended.  It 
was further noted that he had been seen by Social Work and 
Speech Pathology; that Dr. K., in the presence of both Dr. J. 
and Dr. C., explained the nature of the surgery in detail and 
the common complications.  Moreover, it was stated that the 
veteran was given time to consider the recommendations and 
ask further questions, and that later that day he signed his 
operative permit and indicated to Dr. K. that he wished to 
proceed with his surgery.

The evidence on file also includes a June 17, 1999, VA 
medical record signed by Dr. K. who noted that he had 
discussed the total laryngectomy, bilateral neck dissection, 
including risks and benefits with the veteran in detail, and 
that both Dr. G. and Dr. J. were present.  Further, Dr. K. 
noted that the veteran had asked appropriate questions and 
understood the procedure; that after considering his options, 
the veteran consented to the procedure.  It was noted that he 
did not want a Foley catheter to be placed, but Dr. K. 
informed him that it would be necessary as part of the 
procedure, and would be removed as soon as possible post-
operatively.

The record reflects that the veteran subsequently underwent a 
total laryngectomy with right modified radical neck 
dissection with sacrifice of SCM and IJ, left lateral neck 
dissection on June 18, 1999.  However, no signed consent form 
appears to be of record.  There is a pre-operative checklist, 
signed by a nurse on June 17, 1999, which noted, in part, 
that informed consent was completed and signed within 5 
calendar days of scheduled surgical procedure.  Further, a 
June 18, 1999, pre-anesthetic note from the staff 
anesthesiologist noted that the risks and benefits of the 
anesthesia plan were discussed with the veteran, that the 
veteran was given an opportunity to ask questions, and that 
he had consented to this procedure.  The surgical report 
itself also noted that the veteran had consented to this 
procedure.

Various post-surgical medical records are on file from June 
and July 1999.  Nothing in these treatment records reflect 
that the veteran did not consent to the June 18, 1999, 
procedure.

A December 1999 statement from a VA staff physician provides 
that she had treated the veteran since July 1999.  Secondary 
to the surgery performed on June 18, 1999 (total 
laryngectomy, left modified radical neck dissection and right 
modified radical neck dissection), the veteran had damage to 
a nerve in his neck which limited movement of his left 
shoulder.  

A December 1999 statement from the VAMC Director noted, in 
part, that a comprehensive review of the veteran's medical 
record did not find a signed consent form for the June 18, 
1999, surgery.  However, it was noted that the review found 
documentation of staff who had seen the consent form.  
Specifically, the preoperative screening note by anesthesia 
staff indicated that the veteran consented to the procedure, 
and that the form was in the medical record; three ENT 
physicians stated in their preoperative notes that the 
consent form had been signed; a staff nurse verified on the 
pre-operative checklist that the consent form was in the 
veteran's record before he was transported to the operating 
room area; the preoperative anesthesia note from the morning 
of the surgery indicated that the consent form was in the 
medical record; and a nurse in the OR holding area checked 
the veteran's medical record for the consent form at the time 
of the surgery, and indicated that the appropriate form was 
present and completed.  The VAMC Director acknowledged that 
it was not clear why the consent form was no longer in the 
medical record, but noted that the veteran was transferred 
between two surgical nursing units before being admitted to 
the Transitional Care Center, and that the consent form could 
have been separated from the record during the transfers.

In a September 2000 statement, the veteran's representative, 
citing to Moore v. Derwinski, 1 Vet. App. 401, 406 (1991), 
noted that when a veteran's service medical records were 
unavailable then VA's duty to assist and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit of the doubt rule were 
heightened.  The representative contended that the VAMC 
should be held to the same standard for the accountability of 
their records.

Pursuant to the Board's April 2004 remand, the veteran was 
scheduled for several examinations.  The claims file was to 
be sent to each examiner for review.  Two of the 
corresponding reports specifically provide that the veteran's 
claims file or VA medical records were reviewed.  Each report 
sets forth the veteran's medical history in detail, 
indicating review of the veteran's record.  

The report of a September 2004 VA examination by a dentist 
reviews the veteran's pertinent medical history and his 
complaints and contentions regarding the surgery.  The report 
also sets forth the relevant physical and clinical findings.  
The examiner concluded that the veteran had multiple decayed 
and periodontally infected teeth that were probably not 
restorable and should be removed.  The mass described by the 
veteran under his chin was most likely hypertrophy of the 
anterior belly of the digastric muscles which attach to the 
lower border of the mandible in this area.  Since these were 
the major depressors of the mandible for this patient, he had 
most likely caused hypertrophy straining to open his jaws.  
In the body of the report, the examiner concluded that this 
soft tissue mass was normal for the veteran.  

The report of a September 2004 VA examination of the 
veteran's esophagus and related areas reviews the veteran's 
pertinent medical history and his complaints and contentions 
related to the surgery.  It also sets forth the relevant 
physical and clinical findings.  The resulting impression 
addressed the veteran's contentions.  

The knot on the left side of the veteran's face was most 
likely post-surgical soft tissue thickening.  This was likely 
a normal reaction to extensive surgery which involved no 
negligence, carelessness or lack of proper skill.  

There was no evidence of persistent clot formation in the 
veteran's neck, as evidenced by the lack of edema throughout 
the neck.  

The veteran's symptoms of intermittent spasm followed by 
ability to eat normal food was atypical of the dysphagia 
resulting from laryngectomy.  His excellent alaryngeal speech 
was indicative of no significant post-operative pharyngeal or 
hypopharyngeal muscular incoordination due to the amount of 
air which was needed to be generated for esophageal speech.  
There was no weight loss and the veteran appeared to be well 
nourished.  

The motion of the veteran's left shoulder was somewhat 
limited due to scar tissue.  Intact shoulder shrug provided 
evidence that the 11th cranial nerve was intact.  Some 
shoulder dysfunction was possible after the necessary 
extensive surgery for cancer on June 18, 1999.  However, no 
specific nerve dysfunction was evident on the examination.   

There was no evidence  of a severance of a nerve in the right 
arm on the examination.

The examiner concluded that evidence supported that it was 
not as likely as not that the veteran was injured by any 
management/surgery that he received for treatment of his 
laryngeal cancer.  His subjective complaint might be related 
to the cancer and subsequent post-operative scarring after 
such required surgical treatment.  However, there was no 
evidence of proximate cause of injury by carelessness, 
negligence, lack of proper skill, error in judgment or fault.  
In fact, the veteran's survival for 5 years without evidence 
of recurrent regional and/or distant metastatic tumor spread, 
despite his refusal of the indicated post-operative radiation 
therapy, demonstrated that the surgery was very adequate and 
timely.  

The report of a September 2004 orthopedic VA examination 
reviews the veteran's pertinent medical history and his 
complaints and contentions related to the surgery.  It also 
sets forth the relevant physical and clinical findings.  The 
examiner provides that the veteran clarified from the onset 
that the problem was with his right shoulder.  The pertinent 
impression was right accessory neuropathic spinal nerve 
injury with right trapezium weakness; probable neuropathic 
pain process through right spinal accessory nerve and 
trapezium with limited range of motion, right shoulder; and 
bursitis versus tendonitis, right shoulder, with limited 
range of motion and persistent weakness.  

The examiner concluded that based on provided medical records 
and the current examination results, it is at least as likely 
as not that the veteran's current difficulty with regard to 
he right shoulder was caused by the surgical treatment of 
June 18, 1999.  It was noted that injury to the right spinal 
accessory nerve was documented by electrodiagnostic 
evaluation and was consistent with the surgical treatment 
rendered.  Thus, it was the examiner's opinion that it is at 
least as likely as not that the additional disability was 
approximately (sic) caused by the surgery , but was not 
necessarily the result of careless negligence, lack of proper 
skill, error in judgment or similar instance at fault.  It 
was further noted that the extensive surgery described had a 
certain incidence of injury to the nerves, arteries and 
veins, as well as other structures in the cervical region but 
an injury of this kind would be considered a complication of 
the surgery, but not negligence or outside of the standard of 
care.  




Legal Analysis

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim after October 1, 
1997, the latter version of 38 U.S.C.A. § 1151 applies to his 
appeal.  Thus, the veteran must show that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question. 

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b) Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately. (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c )(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or ``an event not 
reasonably foreseeable'' proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.

The Board recognizes the veteran's contention that he never 
signed a consent form for the June 18, 1999, procedure, and 
that he would never have consented to such a procedure.  
There is no dispute that no signed consent form is on file 
for June 18, 1999.  However, as detailed above, multiple 
clinicians affirmed immediately prior to the veteran's June 
18, 1999, surgery that he was informed about the full nature 
and consequences of this procedure, that he had consented to 
the procedure, and that a signed consent form was of record 
at that time.  Given these multiple notes, particularly the 
extensive pre-operative counseling notes and the pre-
operative checklist which stated that a signed consent form 
was of record, the Board concludes that the preponderance of 
the evidence shows that the veteran was advised of the nature 
of the June 18, 1999, surgical procedure, and that he did 
consent to this procedure.  The Board also notes that the 
June 17, 1999 record, which indicates that the veteran was 
initially planning on refusing the surgery, further supports 
a finding that he was aware of the nature of this procedure, 
in that it shows he was debating about whether he would 
proceed with it.

The veteran has contended that he would never have consented 
to such a procedure, and that the nurse who signed the 
checklist did not state that she actually witnessed the 
veteran sign a consent form, only that there was a signed 
form.  Nevertheless, given the multiple number of different 
clinicians who attested at various times that the veteran was 
advised of the nature of this procedure, and that he 
consented to the procedure, the Board must conclude that the 
preponderance of the evidence is against this aspect of his 
claim.

The Board further notes the representative's contention that 
the VAMC should be held to the same standard of 
accountability of their records as that in cases of missing 
service medical records.  With respect to this contention, 
the Board agrees that the absence of the consent form 
certainly supports the veteran's claim and it cannot be 
denied absent compelling evidence that indicates the veteran 
agreed to the surgery in question.  However, such compelling 
evidence is of record.  That is, multiple clinicians involved 
in the surgery in question have indicated in writing, 
contemporaneous with the operation, to include the pre-
operative check list, that the veteran was advised of the 
nature of this procedure, and that he consented to the 
operation.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

The Board also finds that while the evidence is in relative 
equipoise as to whether the June 18, 1999, surgical procedure 
resulted in additional disability, the overwhelming 
preponderance of the evidence is against a finding that such 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
this medical treatment.

The Board is aware of the December 1999 statement from the VA 
staff physician that the surgery performed on June 18, 1999, 
damaged a nerve in the veteran's neck which limited movement 
of his left shoulder.  This report constitutes competent 
medical evidence in support of the veteran's claim that the 
surgery resulted in additional disability, as it was written 
by a physician.  While this clinician did not offer a 
rationale and a September 2004 physician who examined the 
veteran indicated otherwise, another competent opinion from a 
VA physician in September 2004 is to the effect that such 
additional disability was at least as likely as not secondary 
to the surgery in question.  However, the question remains 
whether such additional disability was  the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing this medical treatment.  

The reports of the September 2004 VA dental examination, 
examination of the esophagus and related areas, and 
orthopedic examination constitute probative evidence that the 
surgery did not result in an additional disability that was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing this medical treatment.  Moreover, these 
opinions outweigh the December 1999 statement by the VA staff 
physician.  The 2004 opinions were made by two physicians and 
a dentist.  They are based on a review of the veteran's 
medical records and current examination findings.  The 
opinions are supported with references to current examination 
results, physical findings set forth in the medical record, 
and the veteran's post-surgical history.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that the June 18, 1999, 
surgical procedure resulted in an additional disability that 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing this medical treatment.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



